Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 19, 21-23, 26-27, 29-30, 34-37, 39-43 are allowed.
The following is an examiner’s statement of reasons for allowance: in view of Patent Board Decision dated 4/30/2021, the cited prior arts do not teach or suggest the features recited in claims 19, 21-23, 26-27, 29-30, 34-37, 39-43 i.e. the images captured by a hand-launched projectile. Claims 35-36 recited handheld device i.e. equated as the hand-launched projectile.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVID A AMINI/P.E., D.Sc., Art Unit 2613